747 N.W.2d 546 (2008)
Eric KORPAL and Mary Korpal, Plaintiffs-Appellants,
v.
Samuel J. SHAHEEN, M.D., Midwestern Surgical Associates, P.C., and Covenant Healthcare, Defendants, and
Stephen A. Messana, D.O., Scott Cheney, M.D., and Advanced Diagnostic Imaging, P.C., Defendants-Appellees.
Docket No. 133717. COA No. 266418.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would *547 reverse the portion of the judgment of the Court of Appeals that dismissed the plaintiffs' additional claims regarding the chest x-rays with prejudice, because the dismissal should have been without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). They would remand this case to the trial court for entry of an order dismissing the plaintiffs' additional claims without prejudice.